Citation Nr: 0301621	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating for bilateral varicose 
veins, currently rated as 40 percent disabling.  

Whether the reduction of the evaluation of hypertension 
from 20 percent to 10 percent was proper, to include 
whether an increased disability rating is warranted.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1984.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That rating decision reduced the disability 
evaluation for hypertension from 20 percent, that had been 
continuously in effect since 1984, to 10 percent, 
retroactive from April 1998.  This was under new rating 
criteria that became effective on January 12, 1998, for 
all cardiovascular disorders.  The basis for the reduction 
was material improvement shown in the disabling degree of 
hypertension.  That rating decision also changed the 
disability evaluation for varicose veins, under new rating 
criteria that became effective in January 1998, from a 40 
percent disability evaluation under the former rating 
criteria for varicose veins, to 20 percent ratings for 
varicose veins of each lower extremity, which equates with 
a combined rating of 40 percent, utilizing the bilateral 
factor (38 C.F.R. § 4.26 (2002)) and the combined ratings 
table (38 C.F.R. § 4.25 (2002)).  This issue reflects the 
varicose vein disability bilaterally because, as this 
decision will show, the Board has concluded that the most 
favorable rating criteria were those that were in effect 
prior to January 12, 1998.  The Board would also point out 
that the rating changes of April 1998 did not change the 
amount of veteran's compensation award, overall.  

The case was remanded by the Board in August 2001 for 
further evidentiary and procedural development, the 
purpose of which has been met.  Another Board remand in 
October 2002 was for a hearing that the veteran had 
requested.  He has canceled that request.  



FINDINGS OF FACT

1.  Bilateral varicose veins were shown to approximate 
severe varicose veins involving the superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  

2.  By a March 1986 rating action, a 20 percent disability 
evaluation was assigned for the service-connected 
hypertension, effective from August 1984, based upon 
examination findings dated from March 1983 to December 
1984 of many diastolic blood pressure readings of 110 or 
more and vascular changes on fundoscopic examinations 
attributable to hypertension.  

3.  By a May 1998 rating action, the RO reduced the 20 
percent evaluation for the service-connected hypertension 
to 10 percent, effective from April 1998.  

4. The entire recorded history of the veteran's 
hypertension reflects improvement in symptoms and in his 
ability to function under ordinary conditions of life and 
work.  

5.  Hypertension is manifested by no more than diastolic 
blood pressure predominantly 100 and systolic blood 
pressure predominantly 160.  

6.  The veteran completed high school, has worked in 
physical labor occupations, and was last gainfully 
employed full time in March 1994.  

7.  Service connected disabilities are shown to have 
prevented the veteran from obtaining and retaining 
substantially gainful employment consistent with his 
education and occupational experience.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
bilateral varicose veins are met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10 (2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  

2.  The reduction of the 20 percent disability rating for 
the service-connected hypertension to 10 percent, 
effective from April 1998 was proper.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.344, 4.1, 4.2, 
4.10, 4.13, 4.104, Diagnostic Code 7101 (2002).  

3.  The criteria for an evaluation greater than 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 1155; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2002).  

4.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103. 5103A; 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 
and 4.2 require that each disability be viewed in relation 
to its entire recorded history, that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, and that each disability be considered from the 
point of view of the veteran working or seeking work.  Not 
all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased 
rating, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The United States Court of Appeals for Veteran's Claims 
(Court) has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should ... apply unless Congress provided otherwise or 
permitted the Secretary ... to do otherwise and the 
Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 
(1990), see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Varicose Veins

In January 1998, a short time following the receipt of the 
veteran's claim, VA adopted revised criteria for 
evaluating cardiovascular disorders.  As indicated, the 
Court has held that, in such instances, a veteran's claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  See Karnas.  However, a precedent opinion by 
VA's General Counsel, VAOPGCPREC 3-2000, held that, 
although all of the evidence must be considered under both 
sets of criteria, a higher rating assigned on the basis of 
the revised criteria cannot be effective prior to the 
effective date of the revised criteria.  

The rating criteria that were in effect prior to January 
1998 provided for evaluating varicose veins as a single 
disability, with different ratings, depending on whether 
the disability affected both extremities.  The rating 
schedule provided that mild or asymptomatic varicose veins 
warrant a noncompensable rating.  For moderate unilateral 
or bilateral varicose veins, with superficial veins below 
the knee and with symptoms of pain or cramping on 
exertion, a 10 percent evaluation is appropriate.  
Moderately severe varicose veins involving superficial 
veins above and below the knee; with varicosities of the 
long saphenous vein ranging in size from 1cm to 2cm in 
diameter; with symptoms of pain or cramping on exertion; 
and with no involvement of the deep circulation, warrant a 
20 percent rating if unilateral and a 30 percent rating if 
bilateral.  A 50 percent evaluation is to be assigned for 
severe bilateral varicose veins above and below the knee, 
with involvement of the long saphenous vein, ranging over 
2 cm in diameter, marked distortion and sacculation, with 
edema and episodes of ulceration; but with no involvement 
of the deep circulation; if severe varicose veins are 
unilateral, a 40 percent rating is appropriate.  For 
findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, and ulceration and 
pigmentation (pronounced varicose veins), a 60 percent 
evaluation is warranted if the condition is bilateral and 
a 50 percent rating is to be assigned if unilateral.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (prior to January 
12, 1998).  

Effective from January 1998, the criteria for evaluating 
varicose veins are as follows: With massive board-like 
edema with constant pain at rest, a 100 percent rating is 
to be assigned.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrant a 60 percent evaluation.  For 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent rating is 
appropriate.  A 20 percent evaluation is to be assigned 
for persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis 
pigmentation or eczema.  Intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation 
of an extremity or compression hosiery, warrants a 10 
percent rating.  Asymptomatic palpable or visible varicose 
veins are to be evaluated as noncompensably disabling.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective January 
12, 1998).  These evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
each extremity is to be evaluated separately and the 
ratings are to be combined (under 38 C.F.R. § 4.25), using 
the bilateral factor (38 C.F.R. § 4.26), if applicable.  

Historically, bilateral varicose veins are shown to have 
been manifested since the early 1980's, during active 
service, and to have been worse in the right lower 
extremity than in the left lower extremity.  The veteran 
has worn anti-embolism/compression stockings with some 
relief over the years.  He had not developed 
thrombophlebitis and had not undergone surgical treatment.  
He had experienced pain and swelling.  The right lower 
extremity varicose veins worsened with involvement above 
and below the knee, tortuous and saccular veins more than 
a centimeter across and a centimeter bulge in places and 
possible cords in the medial knee region.  

The 40 percent rating assigned the veteran's bilateral 
varicose veins prior to a VA examination in April 1998 was 
principally based on VA examination findings in October 
1993 that he had extremely large and very tortuous 
saphenous varicosities on the medial aspect of the right 
leg from the mid-thigh to the mid-calf and moderate 
varicosities below the left knee associated with 
subjective complaints of vein swelling causing burning 
discomfort and a pulling sensation particularly of the 
right leg.  VA outpatient treatment records dated in 1996 
and 1997 indicate general examination findings of no edema 
of the lower extremities.  No VA examination of varicose 
veins of the lower extremities was conducted again until 
April 1998, at which time discomfort from varicose veins 
of the lower extremities was shown to standing for an 
eight-hour shift or walking very far.  There were 
extremely large varicosities, 3 centimeters or more in 
diameter, and extremely tortuous saphenous varicosities 
above and below the knee, bilaterally.  A vein remained 
distended in a reclined position and became much larger on 
standing.  Moderate edema was indicated.  There were no 
another abnormalities found in connection with bilateral 
varicose veins.  Severe saphenous varicosities bilaterally 
were diagnosed.  The Board finds that these manifestations 
equate with or approximate severe bilateral varicose veins 
under the former rating criteria, even without ulceration, 
warranting a 50 percent disability evaluation.  The VA 
examination in April 2002 continued to show tender and 
large varicosities, discomfort standing for more than 30 
minutes, diffuse varicosities, a varicosity of an inch in 
diameter of the right lower extremity, tenderness.  He 
reported edema with his varicosities that was relieved 
with elevation with pillows and wearing stockings only at 
night.  The examiner noted no edema on the examination at 
11:00 A. M.  He limited the time he spent on his feet.  
Venous varicosities, right greater than left, with no 
stasis dermatitis, no edema "currently" and no eczema were 
diagnosed.  The Board concludes that the findings on the 
April 1998 and April 2002 examinations approximate severe 
bilateral varicose veins ratable as 50 percent disabling 
under the former rating criteria.  

In the absence of stasis pigmentation, eczema, and 
ulceration, the findings under the revised rating criteria 
for evaluating each extremity separately and then 
combining them, using the bilateral factor, do not exceed 
the 50 percent rating assignable under the old criteria.  
Therefore, in keeping with Karnas, the application of the 
former rating criteria are more favorable.  

B.  Hypertension

Where, as in the case at hand, a disability rating has 
been in effect for five years or more, the provisions of 
38 C.F.R. § 3.344 provide that rating agencies will handle 
cases affected by change of medical findings so as to 
produce the greatest degree of stability of disability 
evaluations.  38 C.F.R. § 3.344(a).  It is essential that 
the entire record of examinations and medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Id.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Id.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Id.  
Ratings on account of diseases which become comparatively 
symptom free after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Id.  

Under 38 C.F.R. § 3.344, if a rating has been in effect 
for five years or more, there must be material improvement 
in the disability before there is any rating reduction. 
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  
Thus, for disabilities which have continued for five years 
or more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant 
a reduction in such compensation benefits.  See Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. 
App. 413 (1993).

In Brown, the Court held that in a rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether 
the examination reports reflecting such change are based 
upon thorough examinations.  See Brown, 5 Vet. App. at 
420-421.  Additionally, in a rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that such 
improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence is against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Court cautions 
that a rating reduction case is not a rating increase 
case.  See Brown, 5 Vet. App. at 420-421; Peyton, 1 Vet. 
App. 282, 286 (1991).  

Prior to January 12, 1998, hypertension with diastolic 
pressure predominantly 100 or more was rated as 10 percent 
disabling.  Diastolic pressure predominantly 110 or more 
with definite symptoms was rated as 20 percent disabling.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Since January 12, 1998, a 10 percent evaluation is 
assignable for hypertension with diastolic blood pressure 
of predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or 
more.  

The veteran's claim for an increased rating for 
hypertension was received subsequent to January 12, 1998, 
so the rating criteria in effective beginning on that date 
apply, regardless of favorability in comparison to the 
former rating criteria.  See Karnas.  However, since an 
effective date for a higher rating could precede the 
January 12, 1998, date, the former rating criteria could 
potentially apply for the 
pre-January 12 period.  See 38 C.F.R. § 3.400(o)(2) 
(2002).  

VA medical records dated in 1997 and 1998, consistently 
show the veteran's diastolic blood pressure to be lower 
than 110, and most of the readings were below 100.  The 
April 1998 examination showed systolic readings all well 
below 160, in the 130's, and diastolic pressure in the 
90's.  There were no related cardiovascular findings.  
Subsequently dated clinical records show hypertension to 
be stable and at or below 160 systolic and/or 100 
diastolic.  Blood pressure readings in September 1998 were 
higher, but did not approach 160 systolic or 110 
diastolic.  While the VA examination in April 2002 found 
blood pressure not to be well controlled with follow-up 
recommended, the readings of 140/104 and 174/114 reducing 
to 154/104 did not approach the criteria for a 20 percent 
disability evaluation (predominantly 160 or more systolic 
and 110 or more diastolic).  Material improvement in 
hypertension is shown by clinical evidence over a period 
of about 5 years and under the ordinary conditions of 
life.  The manifestations of hypertension are not shown to 
equate with or approximate rating criteria for more than 
the 10 percent disability evaluation assigned.  


II.  Total Rating-Individual Unemployability

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 4.15.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
the record must reflect some factor which takes this case 
outside the norm.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."  Also, in Faust v. West, 13 Vet. 
App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's 
earned annual income...." Other factors to be considered 
in determining whether a veteran is unemployable are his 
level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

The veteran reportedly last worked full time in March 
1994.  His varicose vein disability is shown to be 
progressively worse and to be particularly preclusive of 
work for which he is shown to be capable by his education 
and work experience.  This is the kind of work requiring 
physical labor and for him to be on his feet for shifts of 
8 hours.  This is shown to be medically precluded by the 
severity of his bilateral varicose veins.  The VA 
examiners in 1998 and 2002 explicitly concluded that he 
could not work on his feet for an 8 hours shift due to 
bilateral varicose veins.  This convinces the Board that 
the severity primarily of his service connected varicose 
veins has precluded him from the pursuit of substantially 
gainful employment consistent with his education and 
occupational experience.  The Board points out that the 
combination of hypertension and varicose veins are rated 
as 60 percent disabling under 38 C.F.R. § 4.125 by this 
decision and, as cardiovascular disablement is considered 
one disability for the purpose, the schedular requirements 
for a total compensation rating based on individual 
unemployability rating are met.  

III.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the 
claimant by letters dated in February 1998, June 1998, May 
1999, October 2001, and January 2002 that VA had or would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other Federal agencies.  
He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could 
request the records for him.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.







	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 50 percent for bilateral varicose 
veins is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

The reduction of the evaluation of hypertension from 20 
percent to 10 percent was proper, and an increased 
disability rating is denied.  

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
controlling regulations applicable to the payment of 
monetary benefits.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

